Exhibit 10.3

 

Capital Ventures International    Linden Capital L.P. c/o Heights Capital
Management, Inc.    c/o Linden Advisors 101 California Street, Suite 3250    450
Park Avenue San Francisco, CA 94111    New York, NY 10022 Investcorp Silverback
Arbitrage Master Fund Limited    Silver Oak Capital, L.L.C. c/o Silverback Asset
Management, LLC    245 Park Avenue, 26th Floor 1414 Raleigh Road, Suite 250   
New York, NY 10167 Chapel Hill, NC 27517    Kenmont Special Opportunities Master
Fund, L.P.    Whitebox Convertible Arbitrage Partners, LP Man Mac Miesque 10B
Ltd.    Whitebox Hedged High Yield Partners, LP c/o Kenmont Investments
Management, L.P.    Pandora Select Partners, LP 711 Louisiana, Suite 1750   
Whitebox Intermarket Partners, LP Houston, TX 77002    GPC LIX, LLC   
Guggenheim Portfolio Co. XXXI, LLC    3033 Excelsior Boulevard, Suite 300   
Minneapolis, MN 55416 Fursa Master Global Event Driven Fund, LP    RHP Master
Fund, Ltd. 444 Merrick Road, Suite 104    c/o Rock Hill Investment Management,
L.P. Lynbrook, NY 11563    Three Bala Plaza East, Suite 585    Bala Cynwyd, PA
19004 Basso Fund Ltd.    Basso Holdings Ltd. 1266 East Main Street    Basso
Multi-Strategy Holding Fund Ltd. Stamford, CT 06902    c/o Basso Capital
Management L.P.    1266 East Main Street, 4th Floor    Stamford, CT 06902
Greenwich Investment Partners    Dr. Wolfgang Rupf 546 Fifth Avenue, 14th Floor
   AKV Altkönig Verwaltungs GmbH New York, NY 10036    Altkönigstr 41    61462
Königstein    Germany

CONFIDENTIAL

June 26, 2007

Transmeridian Exploration Incorporated

397 N. Sam Houston Pkwy. E., Suite 300

Houston, Texas 77060

Attention: Earl W. McNiel, Chief Financial Officer

20% Junior Redeemable Convertible Preferred Stock Additional Return Agreement

Ladies and Gentlemen:

Reference is made to the Regulation D Purchase Agreement, dated the date hereof
(the “Purchase Agreement”), by and among the various investors set forth on the
signature pages thereto (collectively, the “Investors”) and Transmeridian
Exploration Incorporated, a Delaware corporation (the “Company”). Terms used but
not defined in this Additional Return Agreement shall have the meanings assigned
thereto in the Purchase Agreement.



--------------------------------------------------------------------------------

1. Additional Returns.

As consideration for our respective agreements under the Purchase Agreement with
respect to the Regulation D Placement, the Company hereby agrees to pay to each
Investor a preferred return (collectively, and as the same may be adjusted as
provided for below, the “Returns”) equal to 25% of the aggregate liquidation
preference of the Securities to be purchased by such Investor pursuant to the
Purchase Agreement, as set forth on Annex A to the Purchase Agreement entitled
“Registration Information,” which preferred return is subject to adjustment as
described below.

The Returns are fully vested upon consummation of the Regulation D Placement;
provided, however, all Returns are due and payable at the earlier of: (i) the
occurrence of a Change of Control (as defined in the Certificate of
Designations) and (ii) June 18, 2008.

If the Returns are not paid by December 31, 2007, from and after such date the
principal amount of the Company’s obligation to pay the Returns shall thereafter
be increased, without the need for further act or evidence, at the rate of
10% per annum.

You shall make payment of the Returns when due without the need for any demand
or other action by any of us, in each case by wire transfer to the respective
accounts that each Investor shall have previously designated to you; provided,
however, if the Returns become due other than upon the occurrence of a Change of
Control, you may elect to satisfy your payment obligations with respect thereto
by delivery of duly authorized, fully paid and non-assessable shares of your
Common Stock, valued for such purpose as prescribed by Section (3A)(b) of the
Certificate of Designations.

 

2. General.

No Returns, once vested, are assignable without the prior written consent of the
Company, which shall not unreasonably be withheld; provided, however,
notwithstanding the foregoing, an Investor may assign its vested Returns, or any
part thereof, to an affiliate and in such case the assignor must provide written
notice thereof to the Company promptly upon completion of such assignment.
Notwithstanding any provision of this Additional Return Agreement or the
Purchase Agreement to the contrary, an Investor may elect in writing to waive
all or any portion of its Returns, whether vested or unvested.

You agree that, once paid, the Returns or any part thereof payable hereunder
will not be refundable under any circumstances. All Returns payable hereunder
will be paid in immediately available funds and shall not be subject to
reduction by way of setoff or counterclaim.

You agree that (i) you will not disclose this Additional Return Agreement or the
contents hereof other than as permitted by the Purchase Agreement and (ii) your
obligations under this Additional Return Agreement shall survive the expiration
or termination of the Purchase Agreement and the purchase of the Securities.

It is understood that this Additional Return Agreement shall not constitute or
give rise to any obligation on our part to purchase any Securities; such an
obligation will arise only under the Purchase Agreement if accepted in
accordance with its terms and executed and delivered. This Additional Return
Agreement may not be amended or any provision hereof waived or modified except
by an instrument in writing signed by each of the parties hereto. THIS
ADDITIONAL RETURN AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE



--------------------------------------------------------------------------------

STATE OF NEW YORK. This Additional Return Agreement may be executed in any
number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Additional Return Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Additional Return Agreement. Section headings used herein are for
convenience of reference only, are not part of this Additional Return Agreement
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Additional Return Agreement.

Remainder of this page intentionally left blank



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by returning to each of us an executed
counterpart hereof, whereupon this Additional Return Agreement shall become a
binding agreement between us.

Very truly yours,

 

CAPITAL VENTURES INTERNATIONAL BY   HEIGHTS CAPITAL MANAGEMENT, INC., ITS
AUTHORIZED AGENT BY  

/s/ MARTIN KOBINGER

NAME:   MARTIN KOBINGER TITLE:   INVESTMENT MANAGER LINDEN CAPITAL L.P. BY  

/s/ CRAIG JARVIS

NAME:   CRAIG JARVIS TITLE:   AUTHORIZED SIGNATORY SILVER OAK CAPITAL, L.L.C. BY
 

/s/ MICHAEL L. GORDON

NAME:   MICHAEL L. GORDON TITLE:   MANAGING MEMBER INVESTCORP SILVERBACK
ARBITRAGE MASTER FUND LIMITED BY  

/s/ ELLIOT BOSSEN

NAME:   ELLIOT BOSSEN TITLE:   CIO

Additional Return Agreement Signature Page



--------------------------------------------------------------------------------

RHP MASTER FUND, LTD. BY   ROCK HILL INVESTMENT MANAGEMENT, LP BY   RHP GENERAL
PARTNER, LLC BY  

/s/ WAYNE BLOCH

NAME:   WAYNE BLOCH TITLE:   MANAGING PARTNER KENMONT SPECIAL OPPORTUNITIES
MASTER FUND, L.P. BY   KENMONT INVESTMENTS MANAGEMENT, L.P. BY  

/s/ JOHN HARKRIDER

NAME:   JOHN HARKRIDER TITLE:   MANAGING DIRECTOR & CFO MAN MAC MIESQUE 10B LTD.
BY   KENMONT INVESTMENTS MANAGEMENT, L.P. BY  

/s/ JOHN HARKRIDER

NAME:   JOHN HARKRIDER TITLE:   MANAGING DIRECTOR & CFO FURSA MASTER GLOBAL
EVENT DRIVEN FUND, LP BY  

/s/ MICKEY HARLEY

NAME:   MICKEY HARLEY TITLE:   PRESIDENT & CIO WHITEBOX CONVERTIBLE ARBITRAGE
PARTNERS, LP BY  

/s/ JONATHAN WOOD

NAME:   JONATHAN WOOD TITLE:   COO

Additional Return Agreement Signature Page



--------------------------------------------------------------------------------

WHITEBOX HEDGED HIGH YIELD PARTNERS, LP BY  

/s/ JONATHAN WOOD

NAME:   JONATHAN WOOD TITLE:   COO PANDORA SELECT PARTNERS, LP BY  

/s/ JONATHAN WOOD

NAME:   JONATHAN WOOD TITLE:   COO WHITEBOX INTERMARKET PARTNERS, LP BY  

/s/ JONATHAN WOOD

NAME:   JONATHAN WOOD TITLE:   COO GUGGENHEIM PORTFOLIO CO. XXXI, LLC BY  

/s/ JONATHAN WOOD

NAME:   JONATHAN WOOD TITLE:   COO GPC LIX, LLC BY  

/s/ JONATHAN WOOD

NAME:   JONATHAN WOOD TITLE:   COO

Additional Return Agreement Signature Page



--------------------------------------------------------------------------------

BASSO FUND LTD. BY  

/s/ HOWARD I. FISCHER

NAME:   HOWARD I. FISCHER TITLE:   AUTHORIZED SIGNATORY BASSO HOLDINGS LTD. BY  

/s/ HOWARD I. FISCHER

NAME:   HOWARD I. FISCHER TITLE:   AUTHORIZED SIGNATORY BASSO MULTI-STRATEGY
HOLDING FUND LTD. BY  

/s/ HOWARD I. FISCHER

NAME:   HOWARD I. FISCHER TITLE:   AUTHORIZED SIGNATORY GREENWICH INVESTMENT
PARTNERS, LP BY  

/s/ MICHAEL C. ESPOSITO

NAME:   MICHAEL C. ESPOSITO TITLE:   MEMBER OF GENERAL PARTNER OF GREENWICH
INVESTMENT PARTNERS, LP DR. WOLFGANG RUPF

/s/ DR. WOLFGANG RUPF

AKV ALTKÖNIG VERWALTUNGS GMBH BY  

/s/ MATTHIAS RUPF

NAME:   MATTHIAS RUPF TITLE:  

Additional Return Agreement Signature Page



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

TRANSMERIDIAN EXPLORATION INCORPORATED

BY  

/s/ NICOLAS J. EVANOFF

NAME:   NICOLAS J. EVANOFF Title:   Vice President, General Counsel and
Secretary

Additional Return Agreement Signature Page